Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed on 07/01/2022, with respect to the 112(a) rejection of claims 1-3, 5, 6, 8-11, and 21 have been fully considered and are persuasive.  The 112(a) rejection of claims 1-3, 5, 6, 8-11, and 21 has been withdrawn, because Fig. 2 of applicant depicts at least two blades with different flange arrangements as recited in the independent claims. The annotated Fig. 2 of applicant presented in page 8 of remarks of 06/29/2022 shows the feature. 

Allowable Subject Matter
Claims 1-3, 5, 6, 8-11, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 07/01/2022 have obviated the rejections of record. Accordingly, claims 1-3, 5, 6, 8-11, and 21 are allowable over the prior art. For a detailed reasons for allowance, see the final office action mailed on 03/29/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/RICHARD A EDGAR/           Primary Examiner, Art Unit 3799